Title: To James Madison from George Wilson, 24 September 1802
From: Wilson, George
To: Madison, James


Letter not found. 24 September 1802. Mentioned in Daniel Brent to Wilson, 18 Oct. 1802 (DNA: RG 59, DL, vol. 14), as a request for partial payment of the sum due for printing the laws of the last session of Congress. Brent conveyed JM’s response that “as it does not consist with the practice of the Government to make partial advances in cases of such small interest,… he has declined the acceptance of your Bill,… especially, too, as it is to be presumed that the entire work will ’ere this, have been compleated and you may now be authorized to draw for the full amount of your claim, which is 94. dollars & 50 cents.” Wilson was the publisher of the Jonesborough, Tennessee, Newspaper and Washington Advertiser (Brigham, History and Bibliography of American Newspapers, 2:1058).
